MEMORANDUM *
Plaintiffs appellate brief fails to comply with Federal Rules of Appellate Procedure 28(a)(7), 28(a)(9)(A), and 28(k)(9)(B), and with Ninth Circuit Rule 28-2.8. We therefore dismiss the appeal.
In his appellate brief, Plaintiff makes general factual assertions without citation to the record. (For example, he asserts without citation of any kind that “Fleck had been hired by the owner of the building in which Plaintiff resided for the very specific purpose of driving out tenants. This was considered desirable because of a change in California state law....”) Indeed, in his eight-page brief he refers to the excerpts of record only once. He also alludes to matters that coneededly are outside the record. (For example, the brief states that “Plaintiff has learned that Fleck was ‘managing’ this apartment building in violation of California law concerning certain health issues”; that, “one week after the trial in this matter” certain events occurred in state court; and that he “could have put on much character evidence concerning Hall.”)
In nearly identical circumstances we have dismissed an appeal. Han v. Stanford Univ., 210 F.3d 1038 (9th Cir.2000). There, as here, the appellees’ answering brief noted the same kinds of deficiencies in the opening brief and sought dismissal of the appeal, “yet Plaintiff did not take the opportunity to file a reply brief that could have cured the defects.” Id. at 1040. We also reiterated our expectation that appellate counsel comply with the rules and that a glaringly deficient opening brief, which was not corrected after such notice in an answering brief, would result in dismissal of the appeal. Id.
We note, as well, that the brief fails to contain a statement of the standard of review, as required by Federal Rule of Appellate Procedure 28(a)(9)(B).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.